DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered. 
Claim Objections
Claim 33 is objected to because of the following informalities:  line 1 recites “an outer “O” section”.  Reference characters within a claim should be enclosed in parenthesis, not quotation marks, see MPEP 608.01(m).  It is suggested to rephrase the aforementioned portion of line 1 as “an outer (O) section”, or alternatively, as simply removing the reference character to state “an outer section”.  Appropriate correction is required.
Claim 42 is objected to because of the following informalities: line 8 recites “wherein the outer zone is defined between the second distal end and an end of the eye”.  It is suggested to rephrase line 8 as “wherein the outer zone is defined between the second distal end- of the iris and an end of the eye”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 33, line 1 recites “wherein the section is an outer “O” section”.  Claim 33 depends from claim 31, wherein claim 31 recites “a plurality of sections”.  Thus, it is unclear which section of the plurality of sections is an outer “O” section.  For purposes of substantive examination, a first of the plurality of sections will be interpreted as being an outer section.  It is suggested to rephrase claim 33 to state “The method of claim 31, wherein a first section of the plurality of sections is an outer section”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-29, 31-34, and 38-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kindall (US2013/0312782) in view of Le (US2016/0058088).
Regarding claim 26, Kindall discloses a method for applying volume extension lashes to achieve a particular look comprising the steps of: 
removing a first section volume extension lash (refer to step 114, Figure 1) of a pre-determined set of volume extension lashes (refer to step 102, Figure 1) from a first lash strip (1021A, Figure 13) positioned in a first section (section of 1000 situated proximate indicia, .15 5, refer to Figure 13) of a lash box (1000, 1100 Figures 13-14), wherein the first section volume extension lash is pre-positioned (refer to step 106, Figure 1) in the first section; 
applying the first section volume extension lash to a single natural lash (refer to step 120, Figure 1) to a user’s eyelid and continuing to apply additional first section volume extension lashes to additional single natural lashes (refer to Paragraph [0051] which states that the steps of retrieving a single extension lash from the lash box, then placing the single extension onto a user’s natural lash is repeated); 
removing a second section volume extension lash (refer to step 114, Figure 1; additionally refer to Paragraph [0036] which states that a technician selects one or more strips of extension lashes) of the pre-determined set of volume extension lashes from a 
applying the second section volume extension lash to a single natural lash (refer to step 120, Figure 1) to a user’s eyelid and continuing to apply additional second section volume extension lashes to additional single natural lashes (refer to Paragraph [0051] which states that the steps of retrieving a single extension lash from the lash box, then placing the single extension onto a user’s lash is repeated); 
removing a third section volume extension lash (refer to step 114, Figure 1) of the pre-determined set of volume extension lashes from a third lash strip (1012N, Figure 13) positioned in a third section (section of 1000 situated proximate indicia .20 13, refer to Figure 13) of the lash box, wherein the75283411.1-2-U.S. Application No. 15/807,375Attorney Docket No. 103715-636794 Response to Final Office Action mailed April 29, 2029third section volume extension lash is pre-positioned (refer to step 106, Figure 1) in the third section; and 
applying the third section volume extension lash to a single natural lash (refer to step 120, Figure 1) to a user’s eyelid and continuing to apply additional third section volume extension lashes to additional single natural lashes (refer to Paragraph [0051] which states that the steps of retrieving a single extension lash from the palette/lash box, then placing the single extension onto a user’s lash is repeated), and
wherein the pre-determined set of volume extension lashes achieves a particular look when applied to the eyelid based on the pre-positioning of the first section volume extension lash, the second section volume extension lash, and the third section volume 
Although Kindall teaches a lash box having strips of volume extension lashes organized by size, namely length, wherein the lash box provides indicia to identify each of the strips by their length and/or indicia to describe “other designations” (refer to Paragraph [0053]), Kindall does not explicitly disclose that the first, second, and third sections of volume extension lashes are based on an association between the first, second, and third sections and a corner, inner, and middle zone on an eyelid, and applied thereto, respectively, wherein the corner zone, inner zone, and middle zone of the eyelid are defined based on portions of an eye proximate to the eyelid. However, Kindall does disclose that the lash box comprises indicia to identify and “index” a plurality of lash strips (refer to Paragraphs [0013, 0037]), that the extension lashes are applied in “designated application areas” along a user’s eyelid from the area closest to the nose, all the way to the outside of the eyelid in order to achieve a desired look (refer to Paragraph [0011]) and that “multiple lengths” of extension lashes may be applied in a single application to achieve a desired look or style (refer to Paragraph [0035]).  Kindall further discloses that the indicia used to identify the plurality of lash strips may describe a lash length, thickness, curl designation, color designation, or “other designation” (refer to Paragraph [0053]). 
Le discloses a method for applying extension lashes of specific lengths along a user’s eyelid wherein the specific lengths are designated for use in distinct zones of a user’s eye in order to achieve a particular look, wherein the distinct zones comprise a corner zone (401a, Figures 4B, 5D), an inner zone (401b, Figures 4B, 5D), a middle 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kindall’s method to designate specific lengths of lashes for application to specific zones of a user’s eyelid and to include, as indicia of “other designation” of each of the plurality of lash strips of Kindall’s lash box, the specific zone to which the specific length lash is associated such that the first, second, and third sections of the lash box are based on an associated with a corner zone, inner zone, and middle zone, respectively, since Le demonstrates that dividing a user’s eyelid into said zones for application of different length extension lashes is well-known in the art and since Kindall demonstrates that the indicia of the lash box may comprise other designations, and since such a modification provides the advantage of simplifying the lash application process by identifying which strip is to be applied to a specific zone of a user’s eye to create a predetermined aesthetic appearance of the lashes.
Regarding claims 27-28, the combination of Kindall and Le discloses the method of claim 26, as applied above.  Kindall further discloses the lash case having “indicia applied to the front planar surface” (refer to Paragraph [0014]) and that the indicia may be used to identify length, thickness, curl designation, color designation, or “other designation” (refer to Paragraph [0053]).  The limitation “wherein the lash box is labelled 
Regarding claim 29, the combination of Kindall and Le discloses the method of claim 28, as applied above.  Per the modification addressed in claim 26, the differing zones of a user’s eyelid as defined by the method of Le were incorporated into Kindall’s method for applying volume extension lashes, and the indicia of Kindall’s lash box were modified such that the indicia denotes the zone of the user’s eyelid that is associated with each respective strip, wherein the zones comprise an outer zone (refer to Le 403, Figure 5D).  The combination does not explicitly disclose removing and applying a fourth section volume extension lash as claimed.  However, Kindall’s lash box is fully capable of storing a fourth section volume extension lash (refer to Figure 13 which shows a total of 14 sections for which to affix volume extension lashes).  In order to apply a plurality of volume extension lashes along said outer zone, it would be obvious to follow the same process used to apply the first, second, and third section volume extension lashes, for applying the fourth section volume extension lashes, including:
removing a fourth section volume extension lash (refer to Kindall step 114, Figure 1) of the pre-determining set of volume extension lashes (refer to Kindall Figure 1, step 
applying the fourth section volume extension lash to a single natural lash within the outer zone of the eyelid (refer to Kindall step 120, Figure 1) and continuing to apply additional fourth section volume extension lashes to additional single natural lashes within the outer zone (refer to Kindall, paragraph [0051] which states that the steps of retrieving a single extension lash from the palette/lash box, then placing the single extension onto a user’s natural lash is repeated),
wherein the outer zone of the eyelid is defined based on portions of the eye (best shown in Le Figure 5D).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of the combination of Kindall and Le such that an outer zone of a user’s eyelid is treated in the same manner as the inner, corner, and middle zones, as claimed, since such a modification provides that advantage of simplifying the application process by providing continuity in the method for applying false lashes.
Regarding claims 31 and 33, Kindall discloses a method for applying synthetic lashes comprising: 

removing one or more of the plurality of pre-determined volume extension lashes from at least one of the plurality of sections (refer to step 114, Figure 1), wherein the one or more of the plurality of pre-determined volume extension lashes are pre-determined (refer to Paragraphs [0035-0036] which states that a lash technician discusses a desired look with their client in order to determine “the length or multiple lengths” of lash extensions to be applied, thereby pre-determining the set of volume extension lashes) to create the particular look when applied to the eyelid based on the pre-positioning of the one or more of the plurality of pre-determined volume extension lashes (refer to Paragraphs [0013, 0037] which states that the lash box is used for “indexing” the volume extension lashes); and attaching the one or more of the plurality of pre-determined volume extension lashes onto one or more single natural lashes (refer to step 120, Figure 1) based on the section that the one or more of the plurality of 
Le discloses a method for applying extension lashes of specific lengths along a user’s eyelid wherein the specific lengths are associated with specific zones of a user’s eyelid and wherein the specific zones include a corner zone (401a, Figures 4B, 5D), an inner zone (401b, Figures 4B, 5D), a middle zone (402, Figures 4B, 5D), and an outer zone (403, Figures 4B, 5D).  Le teaches a specific application of volume extension lashes wherein lashes having a length of eight millimeters are applied to the corner zone, lashes having a length of nine millimeters are applied to the inner zone, lashes having a length of ten millimeters are applied to the middle zone, and lashes having a length of ten millimeters are applied to the outer zone (refer to Paragraph [0040]) in 
Regarding claim 32, the combination of Kindall and Le discloses the method of claim 31, as applied above.  Kindall further discloses wherein removing each of the plurality of pre-determined volume extension lashes starts from one of the plurality of sections at a bottom of the lash case (refer to Figure 9 which shows a lash extension being pulled from a bottom of the lash case).
Regarding claim 34, the combination of Kindall and Le disclose the method of claim 31, as applied above.  Kindall further discloses wherein each of the plurality of pre-determined volume extension lashes is a single-lash fan (best shown in Figure 12, wherein single-lash fan, 802, is shown being applied to a user’s natural lash; additionally refer to Paragraph [0046] wherein the lash is being referred to as “single eyelash extension”).
Regarding claims 38-46, the combination of Kindall and Le disclose the method of claim 31, as applied above.  Per the modification addressed in claims 26, 29 and 31, Le’s method of dividing a user’s eyelid into zones was incorporated into Kindall’s method for applying a plurality of volume extension lashes wherein Le’s method defines the respective zones as a corner zone (401a, Figure 5D) defined by a first portion of the eye, and wherein the first portion of the eye is a corner of an eye adjacent to the eyelid (refer to Figure 5D), an inner zone (401b, Figure 5D) defined by a second portion of the eye, and wherein the second portion of the eye is between and end of the corner zone and a first distal end of an iris of the eye (refer to Figure 5D, wherein vertical lines are shown to correspond to a position of a user’s iris and are subsequently used to define the zones of the eyelid), a middle zone (402, Figure 5D), wherein the middle zone is defined by a third portion of the eye, and wherein the third portion of the eye is between the first distal end of the iris of the eye adjacent to the eyelid and a second distal end of the iris (refer to Figure 5D, wherein vertical lines are drawn about a user’s iris, thereby defining the different zones of the eyelid), and an outer zone (403, Figure 5D) defined by a fourth portion of the eye, and wherein the fourth portion of the eye is between the second distal end of the iris of the eye adjacent to the eyelid and an end of the eye (refer to Figure 5D, wherein vertical lines are drawn about a user’s iris, thereby defining the different zones of the eyelid).
Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kindall and Le as applied to claim 31 above, and further in view of Choe (US4299242).
Regarding claims 35-37, the combination of Kindall and Le disclose the method of claim 31, as applied above.  The combination does not disclose wherein each of the plurality of pre-determined volume extension lashes is a multiple-lash fan comprising three synthetic lash strands or six synthetic lash strands.  Choe discloses a cluster of lashes (34, 36), attached by a wearer at desired locations along an eyelid with respect to the natural lashes to obtain a desired look.  The clusters are made of “synthetic eyelash material” (refer to Column 2, lines 63-65) and have free ends that spread out to created fanned lashes, providing the advantage of creating a fuller look much faster than with a single lash extension.  Choe provides cluster lashes having three strands (refer to top image of Figure 6) or six strands (refer to bottom image of Figure 6).  Refer additionally to Figures 1-6.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Kindall and Le such that the lashes be provided as multiple-lash fans having three or six synthetic lash strands, as taught by Choe, since such a modification provides the advantage of allowing a user to create a desired look in less time because the lashes have multiple strands in a balanced/symmetrical arrangement which fills the lash line faster than attaching individual strands one at a time.   

Response to Arguments
Applicant’s arguments with respect to claim(s) 26-29, and 31-24 have been considered but are moot in view of the new ground of rejection (updated rejection above constitutes a new grounds of rejection).

  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772